
	
		I
		112th CONGRESS
		1st Session
		H. R. 2475
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize a project for hurricane and storm damage
		  reduction at Surf City and North Topsail Beach, North
		  Carolina.
	
	
		1.Surf City and North Topsail
			 Beach, North CarolinaThe
			 Secretary of the Army is authorized to carry out a project for hurricane and
			 storm damage reduction at Surf City and North Topsail Beach, North Carolina,
			 substantially in accordance with, and subject to the conditions described in,
			 the Surf City and North Topsail Beach, North Carolina Coastal Storm Damage
			 Reduction Report dated December 30, 2010, at an estimated total cost of
			 $353,924,000, for periodic beach nourishment and monitoring over the 50-year
			 economic life of the project.
		
